Citation Nr: 1739976	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a heart disability.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969, with meritorious service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim on appeal.

The evidence currently of record does not show that the Veteran has been diagnosed with ischemic heart disease at any time, or that any of the heart disabilities that he has been diagnosed with during the period of the current claim (including congestive heart failure, cardiomyopathy, arrhythmia, and left bundle branch block) are related to his military service or were caused or aggravated by his service-connected type 2 diabetes mellitus (as he has stated).

However, at the Veteran's January 2014 VA heart examination and again at his February 2017 hearing, he reported that he continued to see a private cardiologist (Dr. Gogia) twice per year for cardiac treatment.  The most recent treatment reports of record from this private provider are dated in 2013.  Therefore, on remand, all outstanding treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for a heart disability at any time during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, TO SPECIFICALLY INCLUDE FROM DR. GOGIA.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for any heart disabilities.

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for a heart disability.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

